Exhibit 10.40

APACHE CORPORATION

OUTSIDE DIRECTORS’ RETIREMENT PLAN

(As Amended and Restated February 6, 2013)

APACHE CORPORATION (the “Company”) established the Apache Corporation Outside
Directors’ Retirement Plan (the “Plan”), effective as of December 15, 1992, to
provide non-employee Directors of the Company (“Outside Directors”) with certain
retirement and death payments. The purpose of the Plan is to advance the
interests of the Company, its subsidiaries, and its stockholders by continuing
to attract and retain outstanding individuals as Outside Directors and to
stimulate the efforts of such individuals by giving suitable recognition to
services which will contribute materially to the success of the Company.

It is the Company’s express intention that this Plan comply with the
requirements of Code §409A, and the Plan shall be interpreted in that light.

ARTICLE I

Eligibility, Participation and Contributions

 

1.1 Eligibility and Participation.

Each Outside Director begins to participate in the Plan as of the date his or
her Service begins.

 

1.2 Contributions.

All amounts payable under the Plan shall be paid from the general assets of the
Company. Nothing contained in the Plan shall be deemed to create any fiduciary
relationship between the Company and the participating Outside Director
(“Participant”). The rights of a Participant under the Plan are no greater than
the rights of an unsecured general creditor of the Company.

ARTICLE II

Retirement Payments

 

2.1 Definitions.

The term “Separation from Service” has the same meaning as the term “separation
from service” in Code §409A(a)(2)(A)(i). A Separation from Service is determined
using the default rules in the regulations and other guidance of general
applicability issued pursuant to Code §409A, including the special rules for a
member of a board of directors found in Treasury Regulation §1.409A-1(h)(5) and
§1.409A-1(c)(2)(ii). In general, a Separation from Service will occur when a
Participant ceases to be a member of the Company’s Board of Directors.

 

1



--------------------------------------------------------------------------------

The term “Specified Employee” has the same meaning as the term “specified
employee” in Code §409A(a)(2)(B)(i), and is determined using the default rules
in the regulations and other guidance of general applicability issued pursuant
to Code §409A.

 

2.2 Retirement Payments.

(a) Eligibility for Benefits. A Participant who Retires with four or more
Quarters of Service is entitled to receive benefits under the Plan.

(b) Amount of Benefits. The amount of benefits under the Plan is equal to the
value of a series of quarterly payments, with each payment equal in amount to
one-fourth of the Participant’s Annual Director’s Retainer, and with the number
of quarterly payments equal to the number of the Participant’s Quarters of
Service. As a consequence, each Participant will generally receive an annual
benefit of 100% of his or her Annual Director’s Retainer.

(c) “Annual Director’s Retainer” means the aggregate annual amount of an Outside
Director’s board retainer fee payable pursuant to section 1 of the Company’s
Non-Employee Directors’ Compensation Plan (or comparable section of any
successor plan), whether or not all or a portion of such amount is deferred or
delayed. Such amount will be determined as of the earlier of the date a
Participant ceases to be an Outside Director or the date the Participant dies.

(d) “Quarter of Service” means the aggregate total full months of Service as an
Outside Director divided by three and rounded up to the next whole number, up to
a maximum of 40 Quarters of Service.

(e) “Retirement, Retired or Retires” means a Participant’s ceasing to hold
office as an Outside Director, for any reason other than death.

(f) “Service” means the aggregate total, not to exceed 120, of (i) the number of
full months beginning on or after July 1, 1992 (whether or not consecutive) that
a Participant held office as an Outside Director, whether or not a Participant
at the time, and (ii)  1/2 the number of full months prior to July 1, 1992
(whether or not consecutive) that a Participant held office as an Outside
Director; provided, however, that a Participant who, as of December 15, 1992,
has held office as an Outside Director for an aggregate total of 15 years shall
automatically be credited with 120 full months of Service.

(g) Episodic Participation. If a Participant has a Separation from Service and
then becomes an Outside Director again, (i) the Participant’s benefits from his
or her initial episode of participation shall be paid according to the terms of
the Plan on the date of his or her Separation from Service and shall not be
affected by any subsequent Service, and (ii) the Participant’s benefits from his
or her later episodes of participation shall be calculated by ignoring his or
her Service from earlier episodes of participation. In calculating the amount of
benefits for the most recent episode of participation, the maximum Quarters of
Service is 40, reduced by the number of Quarters of Service for which he or she
earned benefits under this Plan from earlier episodes of participation.

 

2



--------------------------------------------------------------------------------

2.3 Retirement Payments Following a Change of Control.

In the event of a “change of control” of the Company, as defined in the
Company’s Income Continuance Plan (as amended or the corresponding provisions of
any successor plan), each then current Outside Director shall be eligible for
the benefits described in section 2.2 even if the Outside Director has less than
four Quarters of Service. If the change of control is a transaction described in
§409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (“Code”),
each Participant shall be paid a single lump-sum payment on the date of the
change of control, or as soon as practicable thereafter, equal to the net
present value of the benefit to which the Participant is entitled, calculated in
the manner described in section 2.5, as of the date of the change of control;
however, if the Participant was a Specified Employee whose Separation from
Service occurred less than six months before the change of control, he or she
shall be paid a single lump-sum payment six months after the Separation from
Service, or as soon as practicable thereafter, equal to the net present value of
the benefit to which the Participant is entitled, calculated in the manner
described in section 2.5, as of the date six months after the Separation from
Service. If the change of control is not a transaction described in Code
§409A(a)(2)(A)(v), each Participant shall be paid at the time(s) specified in
section 2.4 or 2.5, whichever is applicable.

 

2.4 Quarterly Payments.

A Participant may elect to be paid quarterly installments that are paid on the
last day of each calendar quarter (or as near to that date as administratively
practicable, except that any installment scheduled to be paid during one
calendar year shall be paid during such calendar year). See section 2.5 for the
deadline for the Participant’s payout election. The first quarterly payment
shall be made as of the last day of the calendar quarter after the date of the
Participant’s Separates from Service, unless the Participant is a Specified
Employee, in which case the first two quarterly payments shall be delayed until,
and paid with, the third regularly scheduled quarterly payment.

 

2.5 Lump-Sum Payments.

A Participant shall receive a single lump-sum payment unless the Participant
elects quarterly installments. Participants on December 31, 2008 have already
made their payout election. A new Participant’s payout election must be made
within 30 days after the individual becomes an Outside Director. Once the
deadline for making a payout election has passed, the payout election is
irrevocable.

The lump sum shall be paid as soon as administratively practicable after the
Participant’s Separation from Service (and no later than the last day of the
calendar year containing the day after the Separation from Service), unless the
Participant is a

 

3



--------------------------------------------------------------------------------

Specified Employee, in which case the lump sum shall be paid as soon as
administratively practicable after six months after the Participant’s Separation
from Service (and no later than the last day of the calendar year containing the
date that is six months after the Separation from Service). The amount of the
lump sum shall be calculated by the Committee as of the date of the
Participant’s Separation from Service. The amount of the lump sum shall be equal
to the net present value of the quarterly payments to which the Participant
would otherwise be entitled, determined using an annual interest rate equal to
the rate on ten-year treasury bonds/notes as reported in The Wall Street Journal
published on or most recently prior to the date of the Participant’s Separation
from Service.

 

2.6 Retirement before This Restatement.

A Participant who Retired before January 1, 2005, shall receive his or her
benefit in accordance with the terms of the Plan in effect at the time of the
Retirement. A Participant whose Separation from Service occurred on or after
January 1, 2005 shall receive his or her benefit in accordance with the terms of
the Plan in effect at the time of the Separation from Service.

ARTICLE III

Death Payments

 

3.1 Death Benefits.

(a) Eligibility for Death Benefits. If a Participant dies before receiving all
of his or her benefits under Article II, the Participant’s Beneficiary, as
determined in section 3.2, shall receive the remaining benefits. If a
Participant elected quarterly payments, the Participant’s Beneficiary shall be
paid a lump sum equal to the net present value of any remaining payments,
calculated as of the date of the Participant’s death, and calculated in the
manner specified in section 2.5. If a Participant is scheduled to receive a
single lump-sum payment, but dies before doing so, the Participant’s Beneficiary
shall be paid the lump sum.

(b) Timing. Payment to the Beneficiary shall be made as soon as administratively
practicable four months after the Participant’s death, but in no event later
than the end of the calendar year that contains the day that is four months
after the Participant’s death. This four-month period is designed to provide the
Beneficiary with a sufficient opportunity to disclaim all or part of the
benefit, as explained in section 3.2(e). No payment shall be made until the
Company has been furnished with proof of death and such other information as it
may reasonably require.

(c) Beneficiary in Pay Status. The Beneficiary of a Participant shall receive
his or her death benefits in accordance with the terms of the Plan in effect on
the date of the Participant’s death.

 

4



--------------------------------------------------------------------------------

3.2 Beneficiaries.

(a) “Beneficiary” means the recipient of the Participant’s death benefits under
section 3.1.

(b) Designation. Each Participant shall designate one or more persons, trusts,
or other entities as his or her Beneficiary. In the absence of an effective
Beneficiary designation as to part or all of a Participant’s death benefits, the
Participant’s surviving Spouse, if any, shall be the Participant’s Beneficiary,
and in the absence of a surviving Spouse, the Participant’s estate shall be the
Beneficiary. Unless the Participant’s Beneficiary designation form specifies
otherwise, if a Beneficiary dies after the Participant but before being paid by
the Plan, the Plan shall pay the Beneficiary’s estate.

(c) Changing Beneficiaries. A Beneficiary designation may be changed by the
Participant at any time and without the consent of any previously designated
Beneficiary. However, if the Participant is married, the Participant’s Spouse
shall be the Participant’s Beneficiary unless the Spouse has consented to the
designation of a different Beneficiary. To be effective, the Spouse’s consent
must have been made before January 1, 2005 or, if made on or after January 1,
2005, the Spouse’s consent must be in writing, witnessed by a notary public, and
filed with the Company. If the Participant has designated his or her Spouse as a
primary or contingent Beneficiary, and the Participant and Spouse later divorce
(or their marriage is annulled), then the former Spouse will be treated as
having pre-deceased the Participant for purposes of interpreting a Beneficiary
designation form completed prior to the divorce or annulment; this provision
will apply only if the Company is notified of the divorce or annulment before
payment to the former Spouse is made.

(d) “Spouse” shall mean the individual to whom a Participant is lawfully married
according to the laws of the state of the Participant’s domicile.

(e) Disclaimers. Any individual or legal entity who is a Beneficiary may
disclaim all or any portion of his or her interest in the Plan, provided that
the disclaimer satisfies the requirements of Code §2518(b) and applicable state
law. The legal guardian of a minor or legally incompetent person may disclaim
for such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a Beneficiary who has died. The amount
disclaimed shall be distributed as if the disclaimant had predeceased the
individual whose death caused the disclaimant to become a Beneficiary.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

Administration, Amendment and Termination

 

4.1 The Management Development and Compensation Committee.

The Plan shall be administered by the Management Development and Compensation
Committee (the “Committee”) of the Company’s Board of Directors. All
administrative duties, including but not limited to, the power to interpret the
Plan and to decide any dispute, shall be carried out by the Committee, which
shall have full discretion and authority hereunder. All claims under the Plan
shall be filed with the Company and shall be decided by the Committee. The
decisions made by the Committee shall be final and binding on all persons having
or claiming to have rights under the Plan.

 

4.2 Termination or Amendment of Plan.

The Plan may be terminated or amended at any time through action of the
Company’s Board of Directors. No termination or amendment, however, shall reduce
the payments (a) to a Participant or Beneficiary where a Participant has already
died or reached Retirement, (b) to which a Participant is or may become
entitled, based on such Participant’s Service and Annual Director’s Retainer as
determined on the effective date of such termination or amendment, or (c) to
which a Participant is or may become entitled pursuant to section 2.3 as a
result of a change of control. The termination of the Plan shall not affect the
timing of any benefit payments; payments after the Plan has terminated will be
made at the time(s) specified in Articles II and III.

ARTICLE V

Miscellaneous

 

5.1 Inalienability of Payments.

No Participant shall have the right to assign, transfer, hypothecate, encumber
or anticipate his or her interest in any payments under the Plan, nor shall the
payments under the Plan be subject to any legal process to levy upon or attach
such payments for any claim against the Participant, Spouse, or Beneficiary.

 

5.2 Notices.

Any notice, form, or election required or permitted to be given under the Plan
shall be in writing and shall be given by first class mail, by Federal Express,
UPS, or other carrier, by fax or other electronic means, or by personal delivery
to the appropriate party, addressed:

(a) If to the Company, to Apache Corporation at its principal place of business
at 2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056-4400 (Attention:
Corporate Secretary) or at such other address as may have been furnished in
writing by the Company to a Participant; or

 

6



--------------------------------------------------------------------------------

(b) If to a Participant or Spouse, at the address the Participant has furnished
to the Company in writing.

(c) If to a Beneficiary, at the address the Participant has furnished to the
Company in writing for such Beneficiary, unless the Beneficiary has furnished
his or her own address to the Company.

Any such notice to a Participant, Spouse, or Beneficiary shall be deemed to have
been given as of the third day after deposit in the United States Postal
Service, postage prepaid, properly addressed as set forth above, in the case of
a mailed notice, or as of the date delivered in the case of any other method of
delivery.

 

5.3 Disposition of Unclaimed Payments.

Any communication, statement or notice addressed to a Participant at his or her
last post office address, as provided to the Company under section 5.2, will be
binding on the Participant, Spouse, or Beneficiary for all purposes of the Plan.
If the Company cannot ascertain the whereabouts of any person to whom a payment
is due under the Plan within three years from the date such payment is due, such
payment shall be cancelled on the records of the Plan and the amount thereof
forfeited to the Company.

 

5.4 Administrative Delays.

The Committee may delay any payment from this Plan for as short a period as is
administratively necessary. For example, a delay may be imposed upon all
payments from the Plan when there is a change of recordkeeper, and a delay may
be imposed on payments to any recipient until they have provided the information
needed for tax withholding and tax reporting, as well as any other information
reasonably requested by the Committee. If possible, the delay will satisfy one
of the conditions to be considered a permissible delay under Code §409A.

 

5.5 409A Noncompliance.

To the extent that the Company takes any action that causes a violation of Code
§409A or fails to take reasonable actions required to comply with Code §409A,
the Company shall pay an additional amount (the “gross-up”) to the individual(s)
who are subject to the penalty tax under Code §409A(a)(1) that is sufficient to
put the individual in the same after-tax position he or she would have been in
had there been no violation of Code §409A. The Company shall not pay a gross-up
if the cause of the violation of Code §409A is the recipient’s failure to take
reasonable actions (such as failing to timely provide the information required
for tax withholding or failing to timely provide other information reasonably
requested by the Committee—with the result that the delay in payment violates
Code §409A). Any gross-up will be made as soon as administratively

 

7



--------------------------------------------------------------------------------

convenient after the Committee determines the gross-up is owed, and no later
than the end of the calendar year immediately following the calendar year in
which the additional taxes are remitted. However, if the gross-up is due to a
tax audit or litigation addressing the existence or amount of a tax liability,
the gross-up will be paid as soon as administratively convenient after the
litigation or audit is completed, and no later than the end of the calendar year
following the calendar year in which the audit is completed or there is a final
and non-appealable settlement or other resolution of the litigation.

 

5.6 Gender.

Any term herein used in the singular shall also include the plural, and the
masculine gender shall also include the feminine gender, and vice versa.

 

5.7 Statutory References.

Any reference to a specific section of the Code shall be deemed to refer to that
section or to the appropriate successor section.

 

5.8 Governing Law.

The Plan shall be governed by the laws of the State of Texas, ignoring any
conflicts-of-law provisions.

Dated: February 6, 2013

 

ATTEST:    

APACHE CORPORATION

By:      

/s/ Cheri L. Peper

    By:      

/s/ Margery M. Harris

 

Cheri L. Peper

Corporate Secretary

     

Margery M. Harris

Executive Vice President,

Human Resources

 

8